Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 18-26 are pending.

Allowable Subject Matter
Claims 18-26 are allowed.  
The following is an examiner’s statement of reasons for allowance:
 The closest art, the previously cited Bernard 1986 and 1987 (Bernard et al. (Clinical chemistry 32.8 (1986): 1468-1472, i.e. Bernard 1986); Bernard et al. (International archives of occupational and environmental health 59.3 (1987): 303-309, i.e. Bernard 1987) render obvious an apparatus for determining past exposure to chemical agents or heavy metals, the apparatus comprising: a plurality of capture reagents that each bind with a unique target antibody; a plurality of clinical samples associated with an individual; a plurality of capture materials each coated with a different capture reagent from the plurality of capture reagents;  and a plurality of test cells.
However, the prior art does not teach or fairly suggest the claimed combination of structural features of the instant devices including a first capture material coated with a first capture reagent, the first capture reagent configured to bind to a first target antibody; wherein claims 18-21.
 Furthermore, the prior art does not teach or fairly suggest the claimed combination of structural features of the instant devices including a first capture material coated with a first capture reagent, the first capture reagent configured to bind to a first protein adduct; wherein the first protein adduct is an indicator associated with exposure to a first chemical agent as required by claims 22-26.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639